_____________

                                  No. 96-1072SI
                                  _____________

United States of America,               *
                                        *
                   Appellee,            *   Appeal from the United States
                                        *   District Court for the Southern
      v.                                *   District of Iowa.
                                        *
Theophilis Bell,                        *
                                        *
                   Appellant.           *
                                  _____________

                          Submitted:    April 9, 1996

                               Filed: June 19, 1996
                                   _____________

Before FAGG, JOHN R. GIBSON, and BOWMAN, Circuit Judges.
                              _____________


FAGG, Circuit Judge.


      Theophilis Bell appeals the district court's denial of his motion to
suppress cocaine base seized after his arrest on a traffic charge.         We
affirm.


      Bell was spotted riding a bicycle at night without a headlamp by two
Des Moines police officers assigned to a drug and gang investigation unit.
Bell was in a high-crime area where police had adopted a policy of not
tolerating any statutory violations to combat drug activity.     The officers
knew Iowa law prohibits riding a bicycle without a headlamp between sunset
and sunrise.     Iowa Code §§ 321.397, .384 (1995).     The officers also knew
Bell was a gang member who had been arrested before for possession of
cocaine base, and suspected gangs were using bicycles to transport drugs
in   the area.     The officers decided to arrest Bell for the bicycle
violation.   They stopped Bell and patted him down for their safety.    During
the pat-down, one of the officers asked Bell who he was, who
owned the bicycle, and where he was coming from.               After giving his name,
Bell told the officers he did not know who owned the bicycle and he was
coming from the TNT Lounge.        Based on police surveillance, the officers
suspected the TNT was a hub for drug couriers using bicycles.             The officers
placed Bell under arrest on the traffic charge.                 One of the officers
started to search Bell and asked Bell whether there was anything in his
shoes.     Bell said, "no," and asked the officer whether he would like to
check.     Bell then removed his shoes and tossed away a package containing
cocaine base.


     The officers retrieved the cocaine base, and the Government later
filed drug charges against Bell.            Bell filed a motion to suppress the
cocaine base, and the district court denied Bell's motion.                     Bell then
pleaded guilty to possession with intent to distribute cocaine base in
violation of 21 U.S.C. § 841(a)(1), reserving his right to appeal the
denial of his suppression motion.


     Bell argues the cocaine base should be suppressed as the product of
an unlawful stop and arrest.         According to Bell, the traffic stop and
arrest were merely a pretext to investigate drug activity.                     Although a
pretextual    traffic   stop    violates    the    Fourth   Amendment,    any     traffic
violation, even a minor one, gives an officer probable cause to stop the
violator.     United States v. Pereira-Munoz, 59 F.3d 788, 791 (8th Cir.
1995).     If the officer has probable cause to stop the violator, the stop
is objectively reasonable and any ulterior motivation on the officer's part
is irrelevant.     Id.; Whren v. United States, 1996 WL 305735, at *5 (U.S.
June 10, 1996).    Here, the officers had probable cause to believe Bell had
violated the bicycle headlamp statute.            Indeed, Bell does not dispute the
violation.      Because   the   officers     had    probable   cause,    the    stop   was
objectively reasonable.         Whren, 1996 WL 305735, at *8.            The officers'
suspicion that Bell was involved in drug activity does not affect the
stop's objective reasonableness.       Id.        The district court's finding that
the stop




                                           -2-
was not pretextual is not clearly erroneous.       Pereira-Munoz, 59 F.3d at
791.    Given the existence of probable cause, the officers could also arrest
Bell.    United States v. Franklin, 728 F.2d 994, 997 (8th Cir. 1984).   Thus,
the district court correctly held the cocaine base seized in the search
incident to Bell's arrest is admissible.     Id.


        Bell also contends his arrest was invalid because it violated equal
protection.     Bell concedes Iowa's bicycle headlamp statutes are facially
race neutral, but contends state police officers are applying the statutes
in a discriminatory way.       According to Bell, he established the vast
majority of bicycle headlamp offenders are white, but the officers are only
enforcing the law against black offenders.


         The Equal Protection Clause precludes selective enforcement of the
law based on race.     Whren, 1996 WL 305735, at *5; Britton v. Rogers, 631
F.2d 572, 577 (8th Cir. 1980), cert. denied, 451 U.S. 939 (1981).   A person
claiming unequal enforcement of a facially neutral statute must show both
that the enforcement had a discriminatory effect, and that the enforcement
was motivated by a discriminatory purpose.   United States v. Armstrong, 116
S. Ct. 1480, 1487 (1996); see United States v. Brown, 9 F.3d 1374, 1375-76
(8th Cir. 1993), cert. denied, 114 S. Ct. 1568 (1994).          To establish
discriminatory effect in a race case, the claimant must show people of
another race violated the law and the law was not enforced against them.
Brown, 9 F.3d at 1376; see Armstrong, 116 S. Ct. at 1487.            To show
discriminatory purpose, the claimant must show the official's decision to
enforce the law was at least partially based on race.      See Brown, 9 F.3d
at 1376.    If the claimant shows both discriminatory effect and purpose, the
burden shifts to the Government to show the same enforcement decision would
have been made even if the discriminatory purpose had not been considered.
Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 819 n.2 (4th Cir.
1995).     The district court found Bell failed




                                     -3-
to show either a discriminatory effect or a discriminatory purpose.


     The   district    court   did   not    commit    clear   error   in   finding   the
statute's enforcement had no discriminatory effect on blacks.                  Although
Bell showed the only people arrested for violating the statute during a
certain month were black, Bell failed to show white bicyclists also
violated the statute and police chose not to arrest them.              A bicycle shop
owner testified there are no lights on 98% of all bicycles in the Des
Moines area, which is populated predominantly by white people, but Bell
presented no evidence about the number of white bicyclists who ride their
bicycles between sunset and sunrise.             Because Bell failed to show he was
treated differently than members of other races, Bell did not prove
discriminatory effect.


     We also see no clear error in the district court's finding that the
officer's decision to enforce the statute against Bell was not based on
Bell's race.    The officer testified that within the month surrounding
Bell's arrest, there were five arrests under the statute.                   All of the
arrests were made in one targeted high-crime area and all of the arrestees
were black.    Nevertheless, the officer explained the area was populated
primarily by minorities, so it is not surprising that only black people
were arrested there.    See Swint v. City of Wadley, Ala., 51 F.3d 988, 1000
(11th Cir. 1995) (even though more blacks than whites were arrested for
drunk driving near club owned by blacks, raids of club did not violate
equal protection rights of owners and black patrons).                      "Absent some
evidence of racially disproportionate arrests compared to the actual
incidence of violations by race, there is no basis for inferring racially
selective law enforcement."     Id.    In addition, police had adopted a "zero
tolerance" policy in the area of Bell's arrest to combat a particular
problem there: illegal drug activity.


     We affirm the denial of Bell's motion to suppress.




                                           -4-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -5-